DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
Specification
The substitute specification filed 29 March 2021 has not been entered because it does not correct the issues noted below and in the previous office action.
Applicant’s substitute specification filed 29 March 2021 also includes an amended abstract. However, another version of the abstract was also submitted on 29 March 2021; it is unclear which abstract Applicant intends to use therefore the abstract has also not been entered and is objected to.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
On p. 4: “Such a screen (9) of Figures 2, 5 and 6, which is the fundamental element or factor for communication (10) of Figure 3, allows texts or composition of well-founded graphics among others to be deployed by geometric or chromatic codes, besides of moving images which can be retinal or of previously programmed videos, if these are of the retinal type (A) of Figure 5, corresponds to an apparent movement perception and if these are of previously programmed videos (B) of Figure 5, corresponds to an animation of images playback.”
On p. 4: “and the way it is processed and encoded through two reference systems, about the information entering through the eyes (V) of Figure 5, by its visual addressing (14) of Figure 5, called oculocentric reference (referenced by each eye) (16) of Figure 5 and egocentric reference (common axis of both eyes).”
On p. 9: “These technological narrative models (TNM) are called fictitious (46A) of Figure 11, interpretative (46B) of Figure 11, interpretative with other people (46C) of Figure 11, programmable (46D) of Figure 11 and combinatorial (46E), which function as follow: the fictitious (46A) regulate the light intensity through the controller (4) and the actuator (3) allowing thereby the detonation (activation) of any narrative; the interpretative (46B) which makes the narrative to be associated to the communication, also working the light intensity, and the process unleashing, which is achieved according to the LED screen (2), the controller (4) and the actuator (3).”
The above list is not exhaustive and Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the controller includes a technological narrative model configured to determine biometric behavioral situations comprising at least one of a physical, behavioral, and physiological characteristic of a user” in lines 9-13. This is a computer-implemented functional limitation which lacks adequate written description. In order to meet the written description requirement, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), 6th
Claim 1 recites “the technological narrative model determines experiential behavioral situations based on the control of light intensity and flux” in lines 20-22. However, the specification states the technological narrative model determines the experiential behavioral situation for measuring light intensity and flux (paragraph spanning p. 6-7). An experiential behavioral situation for measuring light intensity and flux is not equivalent to an experiential behavioral situations based on the control of light intensity and flux. Therefore this limitation is new matter.
Claim 1 recites “the technological narrative model determines communicational behavioral situations based on the displaying of images or texts on the display” in lines 22-25. However, the specification states the technological narrative model determines the communicational behavioral situations for deployment of texts or graphic composition based on geometric and chromatic codes…due to the LED screen” (paragraph spanning p. 6-7). A communicational behavioral situations for deployment of texts or graphic composition is not equivalent to a communicational behavioral situations based on the displaying of images or texts. Therefore this limitation is new matter.
Claim 12 recites “the controller includes a technological narrative model configured to determine environmental behavioral situations comprising at least one of a chemical, physical, and biological condition of the environment” in lines 6-10. This is a computer-implemented functional limitation which lacks adequate written description. In order to meet the written description requirement, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), 6th paragraph). In the instant application, the specification provides no guidance or explanation of what the TNMs are or how, 
Claim 12 recites “the technological narrative model determines experiential behavioral situations based on the control of light intensity and flux” in lines 19-21. However, the specification states the technological narrative model determines the experiential behavioral situation for measuring light intensity and flux (paragraph spanning p. 6-7). An experiential behavioral situation for measuring light intensity and flux is not equivalent to an experiential behavioral situations based on the control of light intensity and flux. Therefore this limitation is new matter.
Claim 12 recites “the technological narrative model determines communicational behavioral situations based on the displaying of images or texts on the display” in lines 21-24. However, the specification states the technological narrative model determines the communicational behavioral situations for deployment of texts or graphic composition based on geometric and chromatic codes…due to the LED screen” (paragraph spanning p. 6-7). A communicational behavioral situations for deployment of texts or graphic composition is not equivalent to a communicational behavioral situations based on the displaying of images or texts. Therefore this limitation is new matter.
Claim 13 recites “the controller includes a technological narrative model configured to determine biometric behavioral situations comprising physical, behavioral, and physiological characteristic of a user”. As noted with respect to claim 1 above, this is a computer-implemented functional limitation which lacks adequate written description.

Claims 1, 12, 13, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “the controller includes a technological narrative model configured to determine biometric behavioral situations comprising at least one of a physical, behavioral, and physiological characteristic of a user” in lines 9-13. “Technological narrative model” appears to be a phrase coined by Applicant and is not something that was known to one of ordinary skill in the art at the time of the invention. Applicant has not provided any working examples of what a TNM is or any direction as to how a TNM determines a behavioral situation comprising at least one physical, behavioral, and physiological characteristic of a user. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1.
Claim 12 recites “the controller includes a technological narrative model configured to determine environmental behavioral situations comprising at least one of a chemical, physical, and biological condition of the environment” in lines 6-10. “Technological narrative model” appears to be a phrase coined by Applicant and is not something that was known to one of ordinary skill in the art at the time of the invention. Applicant has not provided any working examples of what a TNM is or any direction as to how a TNM determines environmental behavioral situations comprising at least one of a chemical, physical, and biological condition of the environment. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 12.
Claim 13 recites “the controller includes a technological narrative model configured to determine biometric behavioral situations comprising physical, behavioral, and physiological characteristics of a user” in lines 4-8. As noted in the rejection of claim 1 above, this limitation is not enabled and undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-13, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 13 each recite a “technological narrative model”. This appears to be a term coined by Applicant and is not something that was known to one of ordinary skill in the art at the time of the invention. Applicant has not provided a definition or examples in the specification of what is meant by this term, therefore the metes and bounds of these claims are unclear and the claims are indefinite.
Claims 1, 12, and 13 recite the term “behavioral situation” throughout. This term renders the claims indefinite as it is unclear if a behavioral situation is a state of a user or a state of the system.
Claim 1 recites “a technological narrative model configured to determine biometric behavioral situations” in lines 10-11, “the technological narrative model determines experiential behavioral situation” in lines 20-21, and “the technological narrative model determines communicational behavioral situations” in lines 22-24. Claim 12 recites “a technological narrative model configured to determine environmental behavioral situations” in lines 7-8, “the technological narrative model determines experiential behavioral situation” in lines 19-20, and “the technological narrative model determines communicational behavioral situations” in lines 21-23. Claim 13 recites “a technological narrative model configured to determine biometric behavioral situations” in lines 5-7. The word “determine” means to conclude or ascertain, to settle or decide, or to cause, affect, or control; it is unclear how this term limits claims 1, 12, and 13. Particularly, it is unclear if a technological narrative model decides or concludes a particular behavioral situation is present or provides or produces a behavioral situation.
Claim 1 recites the limitation "the physical, behavioral, and physiological characteristics of the user" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “at least one of a physical, behavioral, and physiological characteristic of the user”.
Claim 11 recites “thresholds of the interactive lighting system” in lines 7-8. The term “threshold” implies an upper or lower limit; it is unclear if the LEDs, controller, and biometric sensor are configured to determine limits on the lighting system, or merely determine parameters of the lighting system, but not place an upper or lower limit on various parameters. For the purposes of examination, “thresholds of the interactive lighting system” is interpreted as “parameters of the interactive lighting system”.
Claim 12 recites the limitation "the chemical, physical, and biological conditions" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “at least one of a chemical, physical and biological condition”.
Response to Arguments
Applicant submits, on p. 8, that they have corrected the grammatical errors in the specification. As noted above, the specification still contains unclear, inexact or verbose terms and is objected to.
Applicant submits, on p. 9-10, “[n]ew paragraph [0003] has been added to the specification to include the definition of TMNs and a brief description of how they work”. The examiner notes that no such paragraph has been added to the specification.
Applicant submits, on p. 10, that the TNMs are “previously programmed encapsulated narrations, thus indicating to a person of skill in the art that they correspond to a computer program configured to determine behavioral situations.” The examiner notes that while the phrase “previously programmed” may imply a computer program, there is nothing in this description to convey they are programs configured to determine behavioral situations. 
Applicant further submits, on p. 10, “the specification provides a detailed description of each of the five types of TNMs used in the disclosed system: fictitious (46A), interpretative (46B), interpretative with other people (46C), programmable (46D) and combinatorial (46E). A person of ordinary skill in the art would be able to develop a computer program that performs the functions of each of the five TNMs based on the behavioral situations described.” The examiner further notes that a mere listing of the types of TNMs is not equivalent to a detailed description of the TNMs. Furthermore, a statement that “one of ordinary skill in the art would be able to 
Applicant’s arguments, see p. 10-11, with respect to the limitation that the LEDs are activated by the controller based on the physical, behavioral, or physiological characteristic being supported by the original disclosure have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant submits, on p. 12, the original disclosure duly describes the TNMs as being previously programmed narratives, which would indicate to one skilled in the art that they correspond to a computer program configured to determine behavioral situations.” The examiner again notes that while the phrase “previously programmed” may imply a computer program, there is nothing in this description to convey they are programs configured to determine behavioral situations. 
Applicant further submits, on p. 12, “the specification provides a detailed description of each of the five types of TNMs used in the invention: fictitious (46A), interpretative (46B), interpretative with other people (46C), programmable (46D) and combinatorial (46E). A person of ordinary skill in the art would be able to develop a computer program that performs the functions of each of the five TNMs based on the behavioral situations described.” The examiner again notes that a mere listing of the types of TNMs is not equivalent to a detailed description of the TNMs. Furthermore, a statement that “one of ordinary skill in the art would be able to develop a computer program that performs the functions…” is not persuasive when the specification provides no explanation of how the functions are performed (see MPEP 2161.01).
Applicant again submits, on p. 13, the original disclosure duly describes the TNMs as being previously programmed narratives, which would indicate to one skilled in the art that they 
Applicant again submits, on p. 13, that the specification provides a detailed description of the five types of TNMs used in the invention. The examiner again notes that a mere listing of the types of TNMs is not equivalent to a detailed description of the TNMs. It is unclear what the meaning of TNM is within the scope of the claims.
Applicant submits, on p. 13, they have amended claim 1 to recite “at least one of a physical, behavioral, and physiological characteristic of the user” however claim 1 does not include such an amendment.
Applicant submits, on p. 13, they accept the office’s characterization of “thresholds” in claim 11 as “parameters”. However, claim 11 still recites “thresholds” and the claim is still indefinite.
Applicant submits, on p. 14, they have amended claim 12 to recite “of a chemical, physical, and biological condition of the user” however the examiner notes that this limitation lacks antecedent basis because the claim previously recites at least one, as noted in the rejection above.
Applicant’s remaining arguments have been considered but are moot in light of the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791